 

Exhibit 10.1

 



Execution Version

 



 

 

 

 

SECURITIES SUBSCRIPTION AGREEMENT

 

by and among

 

LILIS ENERGY, INC.

 

and

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 

 

 



 

 

 

TABLE OF CONTENTS

 



Article I 

DEFINITIONS 1 Section 1.1 Definitions 1       Article II     AGREEMENT TO SELL
AND PURCHASE 5 Section 2.1 Sale and Purchase 6 Section 2.2 Closing 6 Section 2.3
Mutual Conditions 6 Section 2.4 Each Purchaser’s Conditions 6 Section 2.5
Company’s Conditions 7 Section 2.6 Deliveries by the Company 7 Section 2.7
Purchaser Deliveries 8 Section 2.8 Independent Nature of Purchasers’ Obligations
and Rights 8       Article III     REPRESENTATIONS AND WARRANTIES OF THE COMPANY
8 Section 3.1 Existence 8 Section 3.2 Capitalization 9 Section 3.3 Subsidiary 9
Section 3.4 No Conflict 9 Section 3.5 Authority 9 Section 3.6 Approvals 10
Section 3.7 Compliance with Laws 10 Section 3.8 Periodic Reports 10 Section 3.9
Internal Accounting Controls 11 Section 3.10 Litigation 11 Section 3.11 No
Material Adverse Effect 11 Section 3.12 Environmental Matters 11 Section 3.13
Properties; Titles, Etc 12 Section 3.14 Maintenance of Properties 12 Section
3.15 Certain Fees 12 Section 3.16 No Side Agreements 13 Section 3.17 No General
Solicitation; No Advertising 13 Section 3.18 No Registration Required 13 Section
3.19 No Integration 13 Section 3.20 Investment Company Status 13

 



 i

 

 

Article IV     REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS 13 Section 4.1
Existence 13 Section 4.2 Authorization, Enforceability 13 Section 4.3 No Breach
14 Section 4.4 Certain Fees 14 Section 4.5 No Side Agreements 14 Section 4.6
Investment 14 Section 4.7 Nature of Purchaser 15 Section 4.8 Restricted
Securities 15 Section 4.9 Reliance Upon such Purchaser’s Representations and
Warranties 15 Section 4.10 Short Selling 16 Section 4.11 Legend; Restrictive
Notation 16 Section 4.12 Ownership of Securities 16 Section 4.13 Company
Information 16 Section 4.14 Placement Agent Reliance 16       Article V    
COVENANTS 16 Section 5.1 Taking of Necessary Action 16 Section 5.2 Non-Public
Information 17 Section 5.3 Use of Proceeds 17       Article VI    
INDEMNIFICATION 17 Section 6.1 Indemnification by the Company 17 Section 6.2
Indemnification by Purchasers 17 Section 6.3 Indemnification Procedure 18      
Article VII     MISCELLANEOUS 19 Section 7.1 Interpretation and Survival of
Provisions 19 Section 7.2 Survival of Provisions 19 Section 7.3 No Waiver;
Modifications in Writing 19 Section 7.4 Binding Effect; Assignment 20 Section
7.5 Confidentiality 20 Section 7.6 Communications 20 Section 7.7 Removal of
Legend 21 Section 7.8 Entire Agreement 21 Section 7.9 Governing Law 22 Section
7.10 Execution in Counterparts 22 Section 7.11 Termination 22 Section 7.12
Recapitalization, Exchanges, Etc 23

 



 ii

 

  

Schedule A — List of Purchasers and Commitment Amounts

Schedule B — Notice and Contact Information

Schedule C — List of Jurisdictions

Exhibit A — Form of Warrant

Exhibit B — Form of Legal Opinion

 



 iii

 

 

SECURITIES SUBSCRIPTION AGREEMENT

 

This SECURITIES SUBSCRIPTION AGREEMENT, dated as of February 28, 2017 (this
“Agreement”), is by and among LILIS ENERGY, INC., a Nevada corporation (the
“Company”), and each of the purchasers listed on Schedule A hereof (each a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, Units, in accordance with the
provisions of this Agreement; and

 

WHEREAS, the Company and the Purchasers will enter into a registration rights
agreement (the “Registration Rights Agreement”), pursuant to which the Company
will provide the Purchasers with certain registration rights with respect to the
Securities acquired pursuant hereto.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Closing” has the meaning specified in Section 2.2.

 

“Closing Date” has the meaning specified in Section 2.2.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Company Financial Statements” has the meaning specified in Section 3.9.

 



 

 

 

“Company Related Parties” has the meaning specified in Section 6.2.

 

“Company SEC Documents” has the meaning specified in Section 3.8.

 

“Company Stock Plan” means the Company’s 2016 Omnibus Incentive Plan.

 

“Credit Agreement” means that certain Credit Agreement, dated as of September
29, 2016 by and among Lilis Energy, Inc., Brushy Resources, Inc., ImPetro
Operating, LLC, ImPetro Resources, LLC, the Lenders party thereto and T.R.
Winston & Company, LLC acting as collateral agent.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Company
or any Subsidiary is conducting, or at any time has conducted, business, or
where any Property of the Company or any Subsidiary is located, including, the
Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended,
the Comprehensive Environmental, Response, Compensation, and Liability Act of
1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Law, as amended, and other environmental
conservation or protection Governmental Requirements.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” has the meaning specified in Section 3.2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“GAAP” has the meaning specified in Section 3.9.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, the Subsidiary or any of their respective
Properties.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

 



 2

 

 

“Hazardous Materials” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Indemnified Party” has the meaning specified in Section 6.3.

 

“Indemnifying Party” has the meaning specified in Section 6.3.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

 

“Losses” has the meaning specified in Section 6.1.

 

“Material Adverse Effect” has the meaning specified in Section 3.1.

 

“Mortgaged Property” means any Property owned by the Company or the Subsidiary,
which is subject to the Liens existing and to exist under the terms of the
Credit Agreement.

 

“Oil and Gas Properties” means all properties, including equity or other
ownership interests therein, owned by a Person which contain or are believed to
contain oil and gas reserves.

 



 3

 

 

“Operative Documents” means, collectively, this Agreement, the Warrants and the
Registration Rights Agreement, and any amendments, supplements, continuations or
modifications thereto.

 

“OTC” means the OTC Markets Group Inc.

 

“Outside Date” has the meaning specified in Section 7.11(b).

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

 

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Placement Agent” means Johnson Rice & Company L.L.C.

 

“Placement Agent Engagement Letter” means that certain Engagement Letter, dated
November 30, 2016, between the Company and the Placement Agent.

 

“Preferred Stock” has the meaning specified in Section 3.2.

 

“Press Release” has the meaning specified in Section 5.2.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Proved Oil and Gas Properties” means Oil and Gas Properties containing Proved
Reserves.

 

“Proved Reserves” means reserves that, in accordance with Petroleum Industry
Standards, are classified as both “Proved Reserves” and one of the following:
(a) “Developed Producing Reserves”; (b) “Developed Non-Producing Reserves”; or
(c) “Undeveloped Reserves”.

 

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A hereto.

 

“Purchased Shares” means the shares of Common Stock which are part of the
Purchased Units.

 

“Purchased Units” means, with respect to a particular Purchaser, the number of
Units set forth opposite such Purchaser’s name as set forth on Schedule A
hereto.

 

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

 



 4

 

 

“Purchaser Related Parties” has the meaning specified in Section 6.1.

 

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Representatives” means, with respect to a Person, the Affiliates of such
Person, and the officers, directors, managers, employees, agents, counsel,
accountants, investment bankers, investment advisers and other representatives
of such Person and its Affiliates.

 

“Securities” means the Purchased Units, the Purchased Shares, the Warrants and,
upon exercise of the Warrant in accordance with the terms thereof, the Warrant
Shares.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, all types of direct and indirect stock pledges, and forward
sale contracts, options, puts, calls, swaps, short sales, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements, and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

“Subsidiary” means Brushy Resources, Inc.

 

“Unit” means a unit issued by the Company consisting of (A) one share of Common
Stock and (b) a Warrant to purchase 0.50 shares of Common Stock.

 

“Unit Price” means $3.85.

 

“Warrant” means the Common Stock Purchase Warrants exercisable for shares of
Common Stock in the form of Exhibit A hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

Article II

AGREEMENT TO SELL AND PURCHASE

 

Section 2.1 Sale and Purchase. Subject to the terms and conditions hereof, the
Company hereby agrees to issue and sell to each Purchaser and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Company, its
respective Securities, and each Purchaser agrees, severally and not jointly, to
pay the Company the Unit Price for the Securities. The Purchased Units will not
be issued to purchasers or certificated. Purchasers will receive only shares of
Common Stock and Warrants. The Common Stock and the Warrants may be transferred
separately immediately upon issuance.

 



 5

 

 

Section 2.2 Closing. Pursuant to the terms of this Agreement, the consummation
of the purchase and sale of the Securities hereunder (the “Closing”) shall take
place at the offices of K&L Gates LLP, 1 Park Plaza, Twelfth Floor, Irvine,
California 92614 on March 6, 2017 or at such other time as the Company and
Purchasers representing a majority of the aggregate Purchase Price determine
(the date of such closing, the “Closing Date”). The parties agree that the
Closing may occur via delivery of facsimiles or photocopies of the Operative
Documents and the closing deliverables contemplated hereby and thereby. Unless
otherwise provided herein, all proceedings to be taken and all documents to be
executed and delivered by all parties at the Closing will be deemed to have been
taken and executed simultaneously, and no proceedings will be deemed to have
been taken nor documents executed or delivered until all have been taken.

 

Section 2.3 Mutual Conditions. The obligation of each of the Company and the
Purchasers to consummate the purchase and issuance and sale of the Securities
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by either the
Company or the Purchasers on behalf of itself in writing, in whole or in part,
to the extent permitted by applicable Law):

 

(i)       no Law shall have been enacted or promulgated, and no action shall
have been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; and

 

(ii)       there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.

 

Section 2.4 Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Securities shall be subject to the satisfaction
on or prior to the Closing Date of each of the following conditions (any or all
of which may be waived by a particular Purchaser on behalf of itself in writing
with respect to its Securities, in whole or in part, to the extent permitted by
applicable Law):

 

(a)       the Company shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Company on or prior to the Closing Date;

 

(b)       (1) the representations and warranties of the Company (a) set forth in
Sections 3.1, 3.2 and 3.5 and (b) contained in this Agreement that are qualified
by materiality or a Material Adverse Effect shall be true and correct when made
and as of the Closing Date and (2) all other representations and warranties of
the Company shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only); and

 



 6

 

 

(c)       the Company shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Company’s closing deliveries described in Section
2.6.

 

Section 2.5 Company’s Conditions. The obligation of the Company to consummate
the issuance and sale of the Securities to each Purchaser shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions with respect to such Purchaser (any or all of which may be waived by
the Company in writing, in whole or in part, to the extent permitted by
applicable Law):

 

(a)       the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of such
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of such Purchaser made as of a specific date
shall be required to be true and correct as of such date only);

 

(b)       such Purchaser shall have performed and complied with the covenants
and agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date; and

 

(c)       such Purchaser shall have delivered, or caused to be delivered, to the
Company at the Closing such Purchaser’s closing deliveries described in Section
2.7.

 

Section 2.6 Deliveries by the Company. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company will deliver (or cause
to be delivered) the following:

 

(a)       at the option of each Purchaser (which such option is exercisable by
notice to the Company at least two (2) days prior to the Closing Date), evidence
of the shares of Common Stock included in the Units credited to book-entry
accounts maintained by the Company’s transfer agent, bearing the legend or
restrictive notation set forth in Section 4.11, free and clear of any Liens,
other than transfer restrictions under applicable federal and state securities
Laws;

 

(b)       a certificate of the Secretary of State of the State of Nevada, dated
a recent date, to the effect that the Company is in good standing;

 

(c)       the Registration Rights Agreement with respect to the Purchased Shares
and the Warrant Shares, which shall have been duly executed by the Company;

 

(d)       an opinion addressed to the Purchasers from legal counsel(s) to the
Company, dated as of the Closing, in the form and substance attached hereto as
Exhibit B; and

 

(e)       a certificate of the Secretary or Assistant Secretary of the Company,
certifying as to (i) the Articles of Incorporation of the Company and the Bylaws
of the Company, (ii) board resolutions authorizing the execution and delivery of
the Operative Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Securities and (iii) the incumbency of
the officers authorized to execute the Operative Documents, setting forth the
name and title and bearing the signatures of such officers.

 



 7

 

 

Section 2.7 Purchaser Deliveries. Upon the terms and subject to the conditions
of this Agreement, each Purchaser is delivering (or causing to be delivered) the
following:

 

(a)       the Purchase Price payable by such Purchaser in accordance with
Schedule A, by wire transfer of immediately available funds;

 

(b)       a Form W-9 executed by such Purchaser; and

 

(c)       the Registration Rights Agreement with respect to the Purchased Shares
and the Warrant Shares, which shall have been duly executed by such Purchaser.

 

Section 2.8 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser.

 

Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as follows:

 

Section 3.1 Existence. The Company has been duly incorporated, is validly
existing and in good standing as a corporation under the Laws of the State of
Nevada and is duly qualified to do business and in good standing as a foreign
corporation in all other jurisdictions in which its ownership or lease of
Property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing would not, individually
and in the aggregate, reasonably be expected to have a material adverse effect
on the condition (financial or otherwise), results of operations, Properties or
business of the Company or the transactions contemplated by this Agreement or
(ii) the Company’s ability to, in a timely manner, perform its obligations under
the Operative Documents or consummate the Offering (a “Material Adverse
Effect”). The Company has all power and authority necessary to own or hold its
Properties and to conduct the businesses in which it is engaged as described in
the Company SEC Documents.

 



 8

 

 

Section 3.2 Capitalization. The authorized capital stock of the Company consists
of (3) 10,000,000 shares of preferred stock, par value $.0001 per share
(“Preferred Stock”), and (4) 100,000,000 shares of Common Stock. As of the close
of business on February 27, 2017, there were a. 24,387,793 shares of Common
Stock outstanding, b. 0 shares of Series A Preferred Stock and 15,588 shares of
Series B Preferred Stock outstanding, c. 15,307,682 shares reserved for issuance
upon the exercise of outstanding warrants, and (iv) 10,000,000 shares reserved
for issuance under the Company Stock Plan. Except as set forth in
this Section 3.2, there are no outstanding: (i) options, warrants or other
rights to subscribe for, purchase or acquire from the Company any Common Stock
or other equity interests in the Company (“Equity Interests”); (ii) securities
of the Company convertible into or exchangeable or exercisable for Equity
Interests, voting debt or other voting securities of the Company; and (iii)
options, warrants, calls, rights (including preemptive rights), commitments or
agreements to which the Company is a party or by which it is bound in any case
obligating the Company to issue, deliver, sell, purchase, redeem or acquire, or
cause to be issued, delivered, sold, purchased, redeemed or acquired, additional
shares of capital stock or any voting debt or other voting securities of the
Company, or obligating the Company to grant, extend or enter into any such
option, warrant, call, right, commitment or agreement.

 

Section 3.3 Subsidiary. The Subsidiary has been duly formed and is existing and
in good standing under the Laws of the jurisdiction of its formation with power
and authority to own its Properties and conduct its business as described in the
Company SEC Documents; and the Subsidiary is duly qualified to do business as a
foreign corporation or other entity in good standing in all other jurisdictions
listed on Schedule C hereto in which its ownership or lease of Property or the
conduct of its business requires such qualification, except where the failure to
be duly qualified or in good standing would not, individually or in the
aggregate, have a Material Adverse Effect; and the limited liability company
interests of the Subsidiary owned by the Company are owned free from Liens,
except for Permitted Liens (as defined in the Credit Agreement), or as otherwise
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 3.4 No Conflict. The execution, delivery and performance of the
Operative Documents and the issuance and sale of the Securities will not
(5) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any Lien upon any Property of the Company or the
Subsidiary, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company or the Subsidiary is a party or by which the Company or the
Subsidiary is bound or to which any of the Property of the Company or the
Subsidiary is subject, (6) result in any violation of the provisions of the
charter or bylaws (or similar organizational documents) of the Company or the
Subsidiary, or (7) result in any violation of any Law, except, with respect to
clauses (i) and (iii), conflicts, breaches, defaults or violations that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 3.5 Authority. Each of the Operative Documents has been or will be
validly executed and delivered by the Company and, assuming due authorization,
execution and delivery by each Purchaser or its Affiliate, as applicable (if
either such Purchaser or its Affiliate is a party thereto), constitutes, or will
constitute, the legal, valid and binding obligations of the Company enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws affecting the enforcement of creditors’ rights
generally or by equitable principles (whether considered in a proceeding at law
or in equity) relating to enforceability and (b) public policy, applicable Law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing.

 



 9

 

 

(b)       The Securities have been duly authorized and, when the Securities have
been delivered and paid for in accordance with this Agreement or, in the case of
the Warrant Shares, the Warrants, such Securities will be validly issued, fully
paid and nonassessable and none of the outstanding shares of capital stock of
the Company have been issued in violation of any preemptive or similar rights of
any security holder.

 

Section 3.6 Approvals. No consent, approval, authorization or order of, or
filing, registration or qualification with any Governmental Authority is
required for the consummation of the transactions contemplated by this
Agreement, except for (8) such as have been, or prior to the Closing Date, will
be, obtained or made, (9) such consents, approvals, authorizations, orders,
filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Securities, each of which has been obtained and is in full force and effect
and (10) for such consents that, if not obtained, have not or would not, in the
aggregate reasonably be expected to have a Material Adverse Effect.

 

Section 3.7 Compliance with Laws. Neither the Company nor the Subsidiary is or
since September 30, 2016 has been (11) in violation of its charter or bylaws (or
similar organizational documents), (12) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant, condition or other
obligation contained in any indenture, mortgage, deed of trust, loan agreement,
license or other agreement or instrument to which it is a party or by which it
is bound or to which any of its Property is subject or (13) in violation of any
statute or any order, rule or regulation of any Governmental Authority, except
in the case of clauses (ii) and (iii), to the extent any such conflict, breach,
violation or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 3.8 Periodic Reports. All forms, registration statements, reports,
schedules and statements required to be filed by the Company under the Exchange
Act or the Securities Act since January 1, 2016 (all such documents, including
the exhibits thereto, prior to the date hereof, collectively the “Company SEC
Documents”) have been filed with the Commission. The Company SEC Documents,
including, without limitation, any audited or unaudited financial statements and
any notes thereto or schedules included therein (the “Company Financial
Statements”), at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent Company SEC Document) ii) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, iii) complied as to form in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, iv) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, v) with respect to the
Company Financial Statements, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission) and vi) with respect to the Company Financial Statements,
fairly present (subject in the case of unaudited statements to normal and
recurring audit adjustments) in all material respects the financial condition,
results of operations and cash flows of the entities purported to be shown
thereby, at the dates and for the periods indicated.

 



 10

 

 

Section 3.9 Internal Accounting Controls. There is and has been no failure on
the part of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations promulgated in connection
therewith applicable to the Company. The Company maintains a system of internal
controls, including, but not limited to, disclosure controls and procedures,
internal controls over accounting matters and financial reporting, an internal
audit function and legal and regulatory compliance controls that are sufficient
to provide reasonable assurances that (1) transactions are executed in
accordance with management’s general or specific authorizations,
(2) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) and to maintain accountability for assets, (3) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (4) the recorded accounting for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since September 30, 2016, (i) the Company has not
been advised of or become aware of (a) any material weakness in the design or
operation of internal controls that could adversely affect the ability of the
Company to record, process, summarize and report financial data, and (b) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company; and (ii) there
have been no significant changes in internal controls or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.

 

Section 3.10 Litigation. Except as described or disclosed in the Company SEC
Documents, there are no legal or governmental proceedings pending to which the
Company or the Subsidiary is a party or of which any Property of the Company or
the Subsidiary is the subject that would, in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the Company’s knowledge, no such
proceedings are threatened or contemplated by any Governmental Authority or
others.

 

Section 3.11 No Material Adverse Effect. Since September 30, 2016, no event or
circumstance has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

 

Section 3.12 Environmental Matters. Except for such matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect: (a) the Company and the Subsidiary and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws, (b) the Company and the Subsidiary have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and neither
the Company nor the Subsidiary have received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied, (c) there are no claims,
demands, suits, orders, inquiries, or proceedings concerning any violation of,
or any liability (including as a potentially responsible party) under, any
applicable Environmental Laws that is pending or, to the Company’s knowledge,
threatened against the Company or the Subsidiary or any of their respective
Properties or as a result of any operations at such Properties, (d) none of the
Properties of the Company or the Subsidiary contain or have contained any: (i)
underground storage tanks; (ii) asbestos-containing materials; (iii) landfills
or dumps; (iv) hazardous waste management units as defined pursuant to RCRA or
any comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law, (e) there has
been no Release or, to the Company’s knowledge, threatened Release, of Hazardous
Materials at, on, under or from the Company’s or the Subsidiary’s Properties,
there are no investigations, remediations, abatements, removals, or monitorings
of Hazardous Materials required under applicable Environmental Laws at such
Properties and, to the knowledge of the Company, none of such Properties are
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real Property, (f) neither the Company
nor the Subsidiary has received any written notice asserting an alleged
liability or obligation under any applicable Environmental Laws with respect to
the investigation, remediation, abatement, removal, or monitoring of any
Hazardous Materials at, under, or Released or threatened to be Released from any
real Properties offsite the Company’s or the Subsidiary’s Properties and, to the
Company’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of such written notice and (g)
there has been no exposure of any Person or Property to any Hazardous Materials
as a result of or in connection with the operations and businesses of any of the
Company’s or the Subsidiary’s Properties that could reasonably be expected to
form the basis for a claim for damages or compensation.

 



 11

 

 

Section 3.13 Properties; Titles, Etc. (a) The Company and the Subsidiary have
good and defensible title to the Proved Oil and Gas Properties evaluated in the
most recently prepared reserve report and good title to all their personal
Properties, in each case, free and clear of all Liens except for Permitted Liens
(as defined in the Credit Agreement). After giving full effect to any Permitted
Liens (as defined in the Credit Agreement), the Company and the Subsidiary own
the net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently prepared reserve report, and the ownership of
such Properties shall not in any material respect obligate the Company or any
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently prepared
reserve report that is not offset by a corresponding proportionate increase in
the Company’s or such Subsidiary’s net revenue interest in such Property, (b)
all material leases and agreements necessary for the conduct of the business of
the Company and the Subsidiary are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, (c) the rights and
Properties presently owned, leased or licensed by the Company and the Subsidiary
including, without limitation, all easements and rights of way, include all
rights and Properties necessary to permit the Company and the Subsidiary to
conduct their businesses in all material respects in the same manner as its
business has been conducted prior to the date hereof, (d) all of the Properties
of the Company and the Subsidiary which are reasonably necessary for the
operation of their businesses are in good working condition and are maintained
in accordance with prudent business standards, (e) the Company and the
Subsidiary own, or are licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual Property material to their businesses, and the
use thereof by the Company or such Subsidiary does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Company and the Subsidiary either own or have valid licenses or
other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in its businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbon Interests, with such exceptions as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.14 Maintenance of Properties. Except for such acts or failures to act
as, individually or in the aggregate, could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties of the Company and the
Subsidiary have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Company and the
Subsidiary. Specifically in connection with the foregoing, except for those as,
individually or in the aggregate, could not be reasonably expected to have a
Material Adverse Effect, (a) no Oil and Gas Property of the Company or the
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Company or the Subsidiary is deviated from the
vertical more than the maximum permitted by Governmental Requirements, and such
wells are, in fact, bottomed under and are producing from, and the well bores
are wholly within, the Oil and Gas Properties (or in the case of wells located
on Properties unitized therewith, such unitized Properties). All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Company or the
Subsidiary that are necessary to conduct normal operations are being maintained
in a state adequate to conduct normal operations, and with respect to such of
the foregoing which are operated by the Company or the Subsidiary, in a manner
consistent with the Company’s or the Subsidiary’s past practices (other than
those the failure of which to maintain in accordance with this Section 3.14,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect).

 

Section 3.15 Certain Fees. Other than as described in the Placement Agent
Engagement Letter, no fees or commissions are or will be payable by the Company
to brokers, finders, or investment bankers with respect to the sale of any of
the Securities or the consummation of the transaction contemplated by this
Agreement; provided, however, that the Placement Agent may retain other brokers
or dealers to act as sub-agents or selected-dealers on its behalf in connection
with the placement or sale of Units and pay fees associated with these sales
directly to such brokers or dealers. The Company agrees that it will indemnify
and hold harmless the Purchaser from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Company in connection with the sale of the
Securities or the consummation of the transactions contemplated by this
Agreement.

 



 12

 

 

Section 3.16 No Side Agreements. There are no agreements by, among or between
the Company or any of its Affiliates, on the one hand, and any Purchaser or any
of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

 

Section 3.17 No General Solicitation; No Advertising. The Company has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

Section 3.18 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Securities pursuant to this Agreement is exempt from
registration requirements of the Securities Act, and neither the Company nor, to
the knowledge of the Company, any authorized Representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption.

 

Section 3.19 No Integration. Neither the Company nor any of its Affiliates have,
directly or indirectly through any agent, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any “security” (as defined
in the Securities Act) that is or will be integrated with the sale of the
Securities in a manner that would require registration under the Securities Act.

 

Section 3.20 Investment Company Status. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:

 

Section 4.1 Existence. Such Purchaser is duly organized and validly existing and
in good standing under the Laws of its jurisdiction of organization, with all
requisite power and authority to own, lease, use and operate its Properties and
to conduct its business as currently conducted.

 

Section 4.2 Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under the Operative Documents and
to consummate the transactions contemplated thereby, and the execution, delivery
and performance by such Purchaser of the Operative Documents has been duly
authorized by all necessary action on the part of such Purchaser; and the
Operative Documents constitute the legal, valid and binding obligations of such
Purchaser, enforceable in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith.

 



 13

 

 

Section 4.3 No Breach. The execution, delivery and performance of the Operative
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated hereby and thereby will not vii) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which such Purchaser is a
party or by which such Purchaser is bound or to which any of the Property of
such Purchaser is subject, viii) conflict with or result in any violation of the
provisions of the organizational documents of such Purchaser, or ix) violate any
statute, order, rule or regulation of any Governmental Authority, except in the
cases of clauses (a) and (c), for such conflicts, breaches, violations or
defaults as would not prevent the consummation of the transactions contemplated
by the Operative Documents.

 

Section 4.4 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Securities or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Company from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Securities or the consummation of the transactions contemplated by this
Agreement.

 

Section 4.5 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Company or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

 

Section 4.6 Investment. The Securities are being acquired for such Purchaser’s
own account, the account of its Affiliates, or the accounts of clients for whom
such Purchaser exercises discretionary investment authority (all of whom such
Purchaser hereby represents and warrants are “accredited investors” within the
meaning of Rule 501(a) of Regulation D promulgated by the Commission pursuant to
the Securities Act), not as a nominee or agent, and with no present intention of
distributing the Securities or any part thereof, and such Purchaser has no
present intention of selling or granting any participation in or otherwise
distributing the same in any transaction in violation of the securities Laws of
the United States or any state, without prejudice, however, to such Purchaser’s
right at all times to sell or otherwise dispose of all or any part of the
Securities under a registration statement under the Securities Act and
applicable state securities Laws or under an exemption from such registration
available thereunder (including, without limitation, if available, Rule 144
promulgated thereunder). If such Purchaser should in the future decide to
dispose of any of the Securities, the Purchaser understands and agrees x) that
it may do so only in compliance with the Securities Act and applicable state
securities Law, as then in effect, including a sale contemplated by any
registration statement pursuant to which such securities are being offered, or
pursuant to an exemption from the Securities Act, and xi) that stop-transfer
instructions to that effect will be in effect with respect to such securities.

 



 14

 

 

Section 4.7 Nature of Purchaser.

 

(a)       Such Purchaser represents and warrants to the Company that, (1) it is
an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated by the Commission pursuant to the Securities Act and (2) by reason
of its business and financial experience it has such knowledge, sophistication
and experience in making similar investments and in business and financial
matters generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, is able to bear the economic risk of
such investment and, at the present time, would be able to afford a complete
loss of such investment.

 

(b)       Such Purchaser or its Representatives have been furnished with
materials relating to the business, finances and operations of the Company and
relating to the offer and sale of the Securities that have been requested by
such Purchaser. Such Purchaser or its Representatives has been afforded the
opportunity to ask questions of the Company or its Representatives. Neither such
inquiries nor any other due diligence investigations conducted at any time by
such Purchaser or its Representatives shall modify, amend or affect such
Purchaser’s right (3) to rely on the Company’s representations and warranties
contained in Article III above or (4) to indemnification or any other remedy
based on, or with respect to the accuracy or inaccuracy of, or compliance with,
the representations, warranties, covenants and agreements in this Agreement.
Such Purchaser understands and acknowledges that its purchase of the Securities
involves a high degree of risk and uncertainty. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Securities.

 

Section 4.8 Restricted Securities. Such Purchaser understands that the
Securities are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
such Purchaser represents that it is knowledgeable with respect to Rule 144 of
the Commission promulgated under the Securities Act.

 

Section 4.9 Reliance Upon such Purchaser’s Representations and Warranties. Such
Purchaser understands and acknowledges that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities Laws, and that the Company is relying in part
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth in this Agreement
in (5) concluding that the issuance and sale of the Securities is a “private
offering” and, as such, is exempt from the registration requirements of the
Securities Act and (6) determining the applicability of such exemptions and the
suitability of such Purchaser to purchase the Securities.

 



 15

 

 

Section 4.10 Short Selling. Such Purchaser has not engaged in any Short Sales
involving the Common Stock owned by it between the time it first began
discussions with the Company about the transaction contemplated by this
Agreement and the date of execution of this Agreement.

 

Section 4.11 Legend; Restrictive Notation. Such Purchaser understands that the
book-entry account maintained by the transfer agent evidencing ownership of the
Purchased Shares, as applicable, will bear the following legend or restrictive
notation:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”). These securities may not be sold or offered for
sale except pursuant to an effective registration statement under the Securities
Act or pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

Section 4.12 Company Information. Such Purchaser acknowledges and agrees that
the Company has provided or made available to such Purchaser (through EDGAR, the
Company’s website or otherwise) all Company SEC Documents, as well as all press
releases or investor presentations issued by the Company through the date of
this Agreement that are included in a filing by the Company on Form 8-K or
clearly posted on the Company’s website.

 

Section 4.13 Placement Agent Reliance. Such Purchaser agrees that the Placement
Agent may rely upon the representations and warranties made by such Purchaser to
the Company in this Agreement.

 

Article V

COVENANTS

 

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Company and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Securities. Without
limiting the foregoing, each of the Company and each Purchaser shall use its
commercially reasonable efforts to make all filings and obtain all consents of
Governmental Authorities that may be necessary or, in the reasonable opinion of
the other parties, as the case may be, advisable for the consummation of the
transactions contemplated by the Operative Documents. Each Purchaser agrees that
its trading activities, if any, with respect to Company’s securities will be in
compliance with all applicable state and federal securities Laws, rules and
regulations and the rules and regulations of any securities exchange upon which
the Purchaser sells such securities. The Company shall promptly and accurately
respond, and shall use its commercially reasonable efforts to cause its transfer
agent to respond, to reasonable requests for information (which is otherwise not
publicly available) made by a Purchaser or its auditors relating to the actual
holdings of such Purchaser or its accounts; provided that, the Company shall not
be obligated to provide any such information that could reasonably result in a
violation of applicable Law or conflict with the Company’s insider trading
policy or a confidentiality obligation of the Company.

 



 16

 

 

Section 5.2 Non-Public Information. On or before 9:30 a.m., New York local time,
on the business day immediately following the date hereof, the Company shall
issue a press release (the “Press Release”) announcing the entry into this
Agreement and describing the terms of the transactions contemplated by the
Operative Documents and any other material, nonpublic information that the
Company may have provided any Purchaser at any time prior to the issuance of the
Press Release. Following the issuance of the Press Release, the Purchasers will
no longer be in possession of any material, nonpublic information. On or before
the fourth business day following the date hereof, the Company shall file a
Current Report on Form 8-K with the Commission describing the terms of the
transactions contemplated by the Operative Documents, and including as an
exhibit to such Current Report on Form 8-K the Operative Documents, in the form
required by the Exchange Act.

 

Section 5.3 Use of Proceeds. The Company shall use the net proceeds from this
Offering to fund a portion of the Company’s 2017 Delaware Basin development
drilling program and its recently announced leasing and acreage acquisitions
within the Delaware Basin, and for general corporate purposes including working
capital.

 

Article VI

INDEMNIFICATION

 

Section 6.1 Indemnification by the Company. The Company agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including, without limitation, the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter (collectively, “Losses”) that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Company contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.

 

Section 6.2 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Company and its respective Representatives
(collectively, “Company Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
Losses that may be incurred by them or asserted against or involve any of them
as a result of, arising out of, or in any way related to the breach of any of
the representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Company Related
Party shall be entitled to recover special, consequential or punitive damages.

 



 17

 

 

Section 6.3 Indemnification Procedure. Promptly after any Company Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such claim to the extent
then known. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(7) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (8) if (a) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (b) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from liability of, and does not include any admission of violation of law,
wrongdoing or malfeasance by, the Indemnified Party. The remedies provided for
in this Article VI are cumulative and are not exclusive of any remedies that may
be available to a party at law or in equity or otherwise.

 



 18

 

 

Article VII

MISCELLANEOUS

 

Section 7.1 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

 

Section 7.2 Survival of Provisions. The representations and warranties contained
in this Agreement shall survive the Closing for a period of twenty-four (24)
months following the Closing Date regardless of any investigation made by or on
behalf of the Company or any Purchaser. All of the covenants, agreements and
obligations contained in this Agreement shall survive (i) until fully performed
or fulfilled, unless non-compliance with such covenants, agreements or
obligations is waived in writing by the party or parties entitled to such
performance or (ii) if not fully performed or fulfilled, until the expiration of
the relevant statute of limitations. All indemnification obligations of the
Company and the Purchasers pursuant to this Agreement and the provisions
of Article VI shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the parties, regardless of
any purported general termination of this Agreement.

 

Section 7.3 No Waiver; Modifications in Writing.

 

(a)       Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

 



 19

 

 

(b)       Amendments and Waivers. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Operative Document shall be effective unless signed
by each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Operative Document, any
waiver of any provision of this Agreement or any other Operative Document, and
any consent to any departure by the Company from the terms of any provision of
this Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Company in any case shall entitle the Company to any other or further
notice or demand in similar or other circumstances.

 

Section 7.4 Binding Effect; Assignment.

 

(a)       Binding Effect. This Agreement shall be binding upon the Company, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

 

(b)       Assignment of Rights. All or any portion of the rights and obligations
of any Purchaser under this Agreement may be transferred by such Purchaser to
any Affiliate of such Purchaser without the consent of the Company by delivery
of an agreement to be bound and a revised Schedule A. No portion of the rights
and obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Company (which
consent shall not be unreasonably withheld by the Company).

 

Section 7.5 Confidentiality. Notwithstanding anything herein to the contrary, to
the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Company, such Purchaser shall continue
to be bound by such confidentiality agreement.

 

Section 7.6 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

 

(a)If to any Purchaser:

 

To the respective address listed on Schedule B hereof

 

(b)If to Lilis Energy, Inc.:

 

300 E. Sonterra Blvd. Suite 1220

San Antonio, Texas 78258

Attention: General Counsel

Email: AFuchs@lilisenergy.com

 

with a copy to:

 

K&L Gates LLP

1 Park Plaza, Twelfth Floor

Irvine, CA 92618

Attention: Michael A. Hedge
Email: michael.Hedge@klgates.com

 

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; and upon actual receipt when delivered to an air
courier guaranteeing overnight delivery.

 



 20

 

 

Section 7.7 Removal of Legend. In connection with a sale of the Purchased Shares
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Company a broker representation
letter providing to the transfer agent and the Company any information the
Company deems necessary to determine that the sale of the Purchased Shares is
made in compliance with Rule 144, including, as may be appropriate, a
certification that the Purchaser is not an Affiliate of the Company and
regarding the length of time the Purchased Shares have been held. Upon receipt
of such representation letter, the Company shall promptly direct its transfer
agent to remove the notation of a restrictive legend in such Purchaser’s
certificates evidencing the Purchased Shares or the book-entry account
maintained by the transfer agent, including the legend referred to in Section
4.11, and the Company shall bear all costs associated therewith. After a
registration statement under the Securities Act permitting the public resale of
the Purchased Shares has become effective or any Purchaser or its permitted
assigns have held the Purchased Shares for one (1) year, if the book-entry
account of such Purchased Shares still bears the notation of the restrictive
legend referred to in Section 4.11, the Company agrees, upon request of the
Purchaser or permitted assignee, to take all steps necessary to promptly effect
the removal of the legend described in Section 4.11 from the Purchased Shares,
and the Company shall bear all costs associated therewith, regardless of whether
the request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Company any information the
Company deems reasonably necessary to determine that the legend is no longer
required under the Securities Act or applicable state Laws, including (if there
is no such registration statement) a certification that the holder is not an
Affiliate of the Company (and a covenant to inform the Company if it should
thereafter become an Affiliate and to consent to the notation of an appropriate
restriction) and regarding the length of time the Purchased Shares have been
held.

 

Section 7.8 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Company or any of its Affiliates or any Purchaser or any
of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

 



 21

 

 

Section 7.9 Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
New York without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of New York, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of New York over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

 

Section 7.11 Termination.

 

(a)       Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,
rule, order, decree or regulation shall have been enacted or promulgated, or if
any action shall have been taken by any Governmental Authority of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.

 

(b)       Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time by any Purchaser (with respect to the obligations of such
Purchaser) or the Company, upon written notice to the other party, if the
Closing shall not have occurred on or before March 15, 2017 (the “Outside
Date”); provided, however, that the right to terminate this Agreement under this
Section 7.11(b) shall not be available to any party whose (9) breach of any
provision of this Agreement, (10) failure to comply with their obligations under
this Agreement or (11) actions not taken in good faith, shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to the Outside Date or the failure of a condition in Section 2.3 or
Section 2.5 to be satisfied at such time;

 

(c)       In the event of the termination of this Agreement as provided in this
Section 7.11, (12) this Agreement shall forthwith become null and void and
(13) there shall be no liability on the part of any party hereto, except as set
forth in Article VI of this Agreement and except with respect to the requirement
to comply with any confidentiality agreement in favor of the Company; provided
that nothing herein shall relieve any party from any liability or obligation
with respect to any willful breach of this Agreement.

 



 22

 

 

Section 7.12 Recapitalization, Exchanges, Etc. Affecting the Common Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Company or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Common Stock, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement and
prior to the Closing.

 

[Signature pages follow]

 

 23

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 



  LILIS ENERGY, INC.               By:     Name:      Title:  

 



Signature Page to

Securities Subscription Agreement



 

 



  Investor:               By:     Name:     Title:           Address:          
            Telephone:      Email:           Purchase Price:       Units:    
Tax ID:        



 

Signature Page to

Securities Subscription Agreement



 

 

Schedule A – List of Purchasers and Commitment Amounts

 

Purchaser

 

Units

 

Purchase Price

                                                                               
                                                                               
                                                                               
                   



 

Schedule A

 

 

Schedule B – Notice and Contact Information

 

Purchaser

 

Contact Information

                                                                               
                     

  

Schedule B

 

 

Schedule C– List of Jurisdictions

 

1.Delaware

   

Schedule C

 

 

EXHIBIT A – Form of Warrant

 

Exhibit A

 

 

EXHIBIT B – Form of Legal Opinion

 



Exhibit B

 

 

